Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a speaker diaphragm includes a plurality of highly rigid layers and a porous layer. The independent claims 1 and 11 identifies a uniquely distinct feature of “…A speaker diaphragm comprising: a percentage content of the wood fibers in the highly rigid layers in 10% by mass or more and 65% by mass or less, a percentage content of the highly rigid fibers in the highly rigid layers is 5% by mass or more and 40% by mass or less, a percentage content of total fibers in the porous layer is 15% by mass or more and 40% by mass or less and the highly rigid fibers in the highly rigid layers, and the highly rigid fibers in the porous layer and identical in type.” 
The independent claims  12  and 20 identifies a uniquely distinct feature of “…A speaker diaphragm comprising: a percentage content of the wood fibers in the highly rigid layers in 10% by mass or more and 65% by mass or less, a percentage content of the highly rigid fibers in the highly rigid layers is 5% by mass or more and 40% by mass or less, a percentage content of first resin matrix in the highly rigid layers is 20% by mass or more and 80% by mass or less. Nakajima (JP2016082242) teaches the mass ratio of the wood pulp and the thermoplastic resin in the solid layer 2 is preferably wood pulp; thermoplastic resin 0:100 to 40:60 . When the mass ration of the wood pulp and thermoplastic resin in solid layer 2 falls within this range, a pulp reinforced plastic is formed, moisture can enter the layer constituting the outer surface of the diaphragm 1 and the elastic modulus of the solid layer 2 is increased. See at least [0005]. The addition of highly rigid fibers such as carbon or aramid fibers to the wood pulp constituting the solid layer 2 is ¼ to 1/3 of the wood pulp. See at least page 3, [0002]. Nakajima teaches by changing the percentage content of wood fibers, highly rigid fibers in the solid layer 2 and porous layer 3, the elastic modulus of the subsequent layers can be either increased or decreased thus resulting in improving the overall internal loss of the diaphragm. See at least [0007]-[0008] on page 8. Chen, Dong Hong (CN203912169U) teaches [0003] aramid Chinese chemical name is poly (p-phenylene terephthalamide), is a new high-tech synthetic fibers, with super-high strength, high modulus and high-temperature resistance, acid and alkali resistance, excellent performance of light weight. [0004] carbon fibre is a new material with excellent mechanical property. [0005] the two kinds of materials has the advantage of mechanical strength. The prior arts fails to anticipate or render the independent claims obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651